[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                           ELEVENTH CIRCUIT
                                                                            OCTOBER 24, 2011
                                            No. 11-11221
                                                                               JOHN LEY
                                        Non-Argument Calendar                    CLERK
                                      ________________________

                              D.C. Docket No. 1:10-cr-00215-WS-C-1

UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                                         Plaintiff-Appellee,

                                                 versus

MAURICE HAYNES,
a.k.a. Mauricio Livingston,

                                           llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                          (October 24, 2011)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Arthur J. Madden, III, appointed counsel for Maurice Haynes, has filed a

motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merits

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Haynes’s conviction and sentence are AFFIRMED. This case is

REMANDED to the district court, however, with instructions to correct a clerical

error in the written judgment. See United States v. Diaz, 190 F.3d 1247, 1251-53

(11th Cir. 1999) (remanding for the purpose of correcting clerical error in the

defendant’s judgment). Rather than indicating that Haynes pled guilty, the

judgment should indicate that Haynes was found guilty by a jury after pleading not

guilty.




                                          2